DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
[0009]: As written it reads “FIG. 1A is a schematic diagram an fsOR-PAE probe”, to be grammatically correct it should read “FIG. 1A is a schematic diagram of a fsOR-PAE probe”. Furthermore, although the examiner acknowledges that fsOR-PAE stands for “fast-scanning optical-resolution photoacoustic endoscopy”, the examiner recommends spelling this acronym out in this paragraph to provide clarity to the term.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 9 and 13-15, the examiner notes that the term “endoscope axis” is not found within the specification. Therefore, there is a lack of written description regarding whether the endoscope axis is intended to correspond to the cylindrical axis (i.e. seen in FIG. 1C) or a different axis. The examiner notes that the applicant’s specification states “In one aspect, the MEMS scanning mirror drives the focal spot scanning parallel to the cylindrical axis of the probe as illustrated in FIG. 1C” [0037]. Therefore, for the sake of examination, the examiner will be interpreting the endoscope axis to correspond to the cylindrical axis.
Regarding claims 14-15, the examiner notes that these claims inherit the rejection due to their dependence on claim 13. Furthermore, these claims do not provide further information regarding the  endoscope axis.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the claim recites “The endoscope of claim 2, wherein the scanning pattern is a sweep parallel to an endoscope axis” (Claim 9), however there is insufficient antecedent basis for “the scanning pattern” since claim 2 does not recite a “scanning pattern”. Therefore, it is unclear what scanning pattern is being referred to. Additionally, it is unclear whether the applicant intends the endoscope axis to be the same as the cylindrical axis disclosed in FIG. 1C or a different axis. The examiner notes that claim 8 mentions a scanning pattern and recommends clarifying whether claim 9 is intended to depend from claim 8 instead of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. US 20110275890 A1 “Wang”.
Regarding claim 1, Wang teaches “A fast-scanning optical-resolution photoacoustic (fsOR-PAE) endoscope, comprising:” (“FIG. 1 is a schematic illustration of a general concept of a scanning mechanism and system configuration of a reflection-mode photoacoustic endoscope. In the exemplary embodiment, the endoscope includes an illumination unit 103 that provides light illumination of a target area, a mechanical scanning unit employing a scanning mirror 115, and a signal detection unit that includes an ultrasonic transducer 105 and an acoustic lens 104” [0047]. Therefore, the invention includes a photoacoustic endoscope. 
Furthermore, regarding the endoscope being fast scanning, Wang discloses “The current method employing a micromotor 301 provides an adequate frame rate of the B-scan image, determined by the rotational speed of the micromotor. Using an existing micromotor providing enough torque to turn the scanning mirror 307, an approximately 30.0 Hz frame rate is achievable. A frame rate of approximately 30.0 Hz is the typical frame rate of a universal ultrasonographic endoscope probe. The frame rate is adjustable by using an appropriate gear assembly with the micromotor 301” [0052]. Therefore, since the micromotor 301 provides a rotational speed of approximately 30.0 Hz to provide an adequate frame rate for B-scan imaging, the endoscope is a fast-scanning endoscope.
Furthermore, regarding the endoscope being an optical resolution photoacoustic endoscope, Wang discloses “Photoacoustic imaging modalities capitalize on two domains, I.e. imaging of optical contrast through light illumination, and deep imaging with high resolution by employing photoacoustically induced ultrasonic waves” [0043]. Therefore, since photoacoustic imaging involves utilizing optical (i.e. light) signals to perform deep imaging with high resolution, the photoacoustic endoscope constitutes an optical resolution photoacoustic endoscope.);
“a pulsed laser source to produce plurality of laser pulses suitable for photoacoustic imaging” (“One or more light pulses are guided from an external light source (e.g. a pulse laser) 111 through an optical fiber 113 via coupling optics 110 and the proximal end of the illumination unit 103 located at the distal end. The optimal duration of the light pulse varies with the targeted resolution and can vary on the order of approximately 1.0 nanoseconds (ns) to approximately 1.0 microsecond (p), wherein the shorter the duration, the higher the spatial resolution” [0047]. Therefore, the endoscope includes a pulsed laser source (see tunable laser 111 in FIG. 1) to produce a plurality of laser pulses suitable for photoacoustic imaging.);
“an elongate casing enclosing a lumen and comprising an imaging window, wherein the imaging window is acoustically and optically transparent” (“Light emitted from the outlet of the illumination unit 103 is reflected from the surface of the scanning mirror 115 and transmitted to the tissue surface 114 at the point of aim via an optically transparent or translucent membrane 116, i.e., an imaging window. […] Some of the acoustic waves pass through via the imaging window 116, are reflected by the scanning mirror 115, and are captured by the ultrasonic transducer 105 through the acoustic lens 104 […]In addition, the catheter body may also be formed in two sections having different materials: a flexible tube 108 for the proximal and middle part of the body, and a rigid tube 102 for the distal part, if stable optical alignment is necessary to the optical components in the distal part” [0047]. Since the imaging window is optically transparent and acoustic (i.e. ultrasound) waves pass through the imaging window 116, the imaging window is acoustically and optically transparent As shown in FIG. 1, the imaging window 116 is included within the rigid tube 102. In this case, the outer tube 107 constitutes an elongate casing enclosing a lumen (i.e. through which the optical fiber 113 and the electric signal wires 106 extend) and comprising an imaging window, wherein the imaging window is acoustically and optically transparent.);
“an ultrasonic transducer positioned within the lumen, the ultrasonic transducer configured to detect photoacoustic signals” (“The ultrasonic transducer 105 converts the photoacoustic wave pressure into a time-resolved electric signal and transmits it to the detection electronics 109 through electric signal wires 106 that extend along the catheter body 108” [0047]. As shown in FIG. 1, the ultrasonic transducer is positioned within the lumen (i.e. created by the catheter body portions 102, 108). Furthermore since the ultrasound transducer 105 converts the photoacoustic wave pressure into a time-resolved electric signal, the ultrasonic transducer is configured to detect photoacoustic signals.);
“a scanning mirror positioned within the lumen and coupled to the pulsed laser source and to the ultrasonic transducer, the scanning mirror configured to direct the plurality of laser pulses to a focal spot outside of the casing via the imaging window and further configured to direct the photoacoustic signals from the focal spot to the ultrasonic transducer via the imaging window” (“Light emitted from the outlet of the illumination unit 113 is reflected from the surface of the scanning mirror 115 and transmitted to the tissue surface 114 at the point of aim via an optically transparent or translucent membrane 116, i.e., an imaging window. […] Some of the acoustic waves pass through via the imaging window 116, are reflected by the scanning mirror 115, and are captured by the ultrasonic transducer 105 through the acoustic lens” [0047]. As shown in FIG. 1, the scanning mirror 115 is positioned within the lumen (i.e. created by the catheter body including 102 and 108). Furthermore, since the scanning mirror 115 transmits light to the tissue 114 and reflects acoustic waves to the ultrasonic transducer 105, the scanning mirror 115 is coupled to the pulsed laser source and to the ultrasonic transducer. Therefore, the scanning mirror 115 is configured to direct the plurality of laser pulses to a focal spot outside of the casing (i.e. the catheter body 102) via the imaging window and further configured to direct the photoacoustic signals from the focal spot to the ultrasonic transducer via the imaging window.);
“wherein the photoacoustic signals are produced at the focal point in response to illumination by the plurality of laser pulses” (“The response signal is one of a photoacoustic wave generated by the object responsive to the light pulse and an ultrasonic pulse echo generated by he object responsive to the ultrasonic pulse” [0006] and “If the pulse signal is a light pulse, the response signal is a photoacoustic wave” [0067]. Therefore, photoacoustic signals are produced at the focal point in response to illumination by the plurality of laser pulses (i.e. one or more light pulses through laser 111, see [0047]).
Regarding claim 2, Wang teaches “wherein the scanning mirror is a microelectromechanical system scanning mirror” (“FIG. 3, unlike a universal ultrasonographic endoscope employing an external driving force through a flexible shaft for rotating the scanning tip, is a schematic diagram of a photoacoustic endoscope that includes a micromotor 301 […] During the light illumination with optical fiber 305, the circumferential sector scanning is performed by the scanning mirror 307 that receives torque from the micromotor 301” [0052] and “Referring to FIGS. 1 and 2, and in the exemplary embodiment, a pulse is emitted 1101. […] The pulse is then reflected by a rotatable mirror, such as mirror 115. […] In some embodiments, the mirror 115 is rotated by a micromotor, such as micromotor 301 (shown in FIG. 3)” [0066]. Therefore, since the scanning mirror 115 is a rotatable mirror which may be rotated by a micromotor, such as micromotor 301 of FIG. 3, the scanning mirror is a microelectromechanical system scanning mirror.).
Regarding claim 3, Wang teaches “wherein the ultrasonic transducer is a focused ring transducer” (“In some embodiments, the terms “focused ultrasonic detector”, “focused ultrasonic transducer”, and “focused piezoelectric transducer” refer generally to a curved ultrasonic transducer with a hemispherical surface or a planar ultrasonic transducer with an acoustic lens attached to or an electronically focused ultrasonic array transducer” [0036]. Rings in general have a curved shape. Therefore, since the ultrasonic transducer is curved, the focused ultrasonic transducer constitutes a focused ring transducer. Furthermore, as shown in FIGS. 1, 3, the ultrasonic transducers 105 and 303, respectively have a similar shape to the ultrasound transducer UT shown in FIG. 1C of the applicant’s drawings. Therefore, the ultrasonic transducer of Wang is a focused ring transducer.).
Regarding claim 4, Wang teaches “wherein the focused ring transducer has a central frequency of about 40 MHz” (“The ultrasonic sensing element 105 may be composed of various materials, forms, and/or types, such as piezo-polymer or piezoceramic, focused or unfocused, and single element or an array of many elements. It is desirable to have broad bandwidth for achieving high axial resolution. Typical endoscopic ultrasonographic imaging frequencies range from a few megahertz (MHz) to approximately 100.0 MHz” [0049]. Therefore, since the ultrasonic sensing element 105 (i.e. ultrasonic transducer/focused transducer ring) has a frequency within the range of a few megahertz (MHZ) to approximately 100.0 MHz, the focused ring transducer has a central frequency of about 40 MHz.).
Regarding claim 5, Wang teaches “wherein the laser pulses pass through the focused ring transducer to the scanning mirror” (“One or more light pulses are guided from an external light source (e.g., a pulse laser) 111 through an optical fiber 113 via coupling optics 110 and the proximal end of the illumination unit 103 located at the distal end” [0047]. As shown in FIG. 1, the optical fiber 113 passes through the ultrasonic transducer 105, such that the beam profile of illumination light reaches the scanning mirror 115. Therefore, the laser pulses pass through the focused ring transducer to the scanning mirror.).
Regarding claim 8, Wang teaches “wherein the scanning mirror directs the plurality of laser pulses to a plurality of focal points in a scanning pattern” (“Scanning mirror 115 reflects not only light but also ultrasonic waves, as a mechanical scanning substitute. Unlike a universal ultrasonographic endoscope, the photoacoustic endoscope here does not directly rotate the ultrasonic detection elements 104 and 105, but, rather rotates the scanning mirror 115 instead to achieve scanning over the region of interest” [0047]. Therefore, since the scanning mirror 115 rotates to achieve scanning over the region of interest, the scanning mirror directs the plurality of laser pulses to a plurality of focal points in a scanning pattern.).
Regarding claim 9, Wang teaches “wherein the scanning pattern is a sweep parallel to an endoscope axis” (“rotates the scanning mirror 115 instead to achieve scanning over the region of interest […] By repeating this process during the movement of the scanning mirror 115, a set of data for planar or volumetric imaging can be collected. […] Representatively, a B-scan image can be acquired through the rotational motion of the scanning mirror 115 like the conventional scanning mode of ultrasonographic endoscopes” [0047]. Furthermore, as shown in FIG. 1, the light being reflected from the scanning mirror to the target surface 114 of the subject (i.e. the subject being parallel to the endoscope shown in FIG. 1). Therefore, since the scanning mirror 115 rotates to scan over the region of interest, the scanning pattern is a sweep parallel to an endoscope axis.).
Regarding claim 10, Wang teaches “further comprising an actuator coupled to the casing, the actuator configured to scan the imaging window in an azimuthal scanning pattern” (“FIG. 3, unlike a universal ultrasonographic endoscope employing an external driving force through a flexible shaft for rotating the scanning tip, is a schematic diagram of a photoacoustic endoscope that includes a micromotor 301 […] During the light illumination with optical fiber 305, the circumferential sector scanning is performed by the scanning mirror 307 that receives torque from the micromotor 301” [0052] and “Referring to FIGS. 1 and 2, and in the exemplary embodiment, a pulse is emitted 1101. […] The pulse is then reflected by a rotatable mirror, such as mirror 115. […] In some embodiments, the mirror 115 is rotated by a micromotor, such as micromotor 301 (shown in FIG. 3)” [0066]. Furthermore, Wang discloses “A volumetric image can be formed as a composition of serial B-scan images consecutively acquired during the linear motion of the scanning mirror 115. Here two kinds of scanning mode are supposable for the linear scanning. The first mode is to pull back the whole endoscope probe, which can be achieved manually or by a linear actuator 112 connected to the proximal end of the catheter body 108” [0047]. Therefore, the endoscope includes an actuator to rotate the scanning mirror 115. Therefore, since the scanning mirror 115 is rotated by a micromotor, such as micromotor 301, to scan over the region of interest (see [0047], FIG. 1, scanning the subject 114), the endoscope further comprises an actuator coupled to the casing (see FIG. 3), the actuator configured to scan the imaging window in an azimuthal scanning pattern (see FIG. 1, which scans similarly to FIG. 2 of the applicant’s drawings.).
Regarding claim 11, Wang teaches “wherein the actuator is a linear actuator” (“A volumetric image can be formed as a composition of serial B-scan images consecutively acquired during the linear motion of the scanning mirror 115. Here two kinds of scanning mode are supposable for the linear scanning. The first mode is to pull back the whole endoscope probe, which can be achieved manually or by a linear actuator 112 connected to the proximal end of the catheter body 108” [0047]. Therefore, the actuator is a linear actuator.).
Regarding claim 12, Wang teaches “A method of imaging microvasculature within a tissue using a fast-scanning optical-resolution photoacoustic (fsOR-PAE) system, the method comprising:” (“FIG. 11 is a flowchart illustrating an exemplary endoscopy scanning method using the photoacoustic endoscope concept shown in FIG. 1 and associated systems shown in FIG. 2” [0020]. Therefore, FIG. 11 shows a method of imaging using a fast-scanning optical photoacoustic (fsOR-PAE) system.
Furthermore, regarding the endoscope being fast scanning, Wang discloses “The current method employing a micromotor 301 provides an adequate frame rate of the B-scan image, determined by the rotational speed of the micromotor. Using an existing micromotor providing enough torque to turn the scanning mirror 307, an approximately 30.0 Hz frame rate is achievable. A frame rate of approximately 30.0 Hz is the typical frame rate of a universal ultrasonographic endoscope probe. The frame rate is adjustable by using an appropriate gear assembly with the micromotor 301” [0052]. Therefore, since the micromotor 301 provides a rotational speed of approximately 30.0 Hz to provide an adequate frame rate for B-scan imaging, the endoscope is a fast-scanning endoscope.
Furthermore, regarding the endoscope being an optical resolution photoacoustic endoscope, Wang discloses “Photoacoustic imaging modalities capitalize on two domains, I.e. imaging of optical contrast through light illumination, and deep imaging with high resolution by employing photoacoustically induced ultrasonic waves” [0043]. Therefore, since photoacoustic imaging involves utilizing optical (i.e. light) signals to perform deep imaging with high resolution, the photoacoustic endoscope constitutes an optical resolution photoacoustic endoscope.
Furthermore, regarding imaging microvasculature, Wang discloses “In realizing a catheter probe for photoacoustic endoscope, the size restriction is a most challenging issue […] Such endoscopic probes can work separately as intravascular probes or jointed with video endoscopes through the instrument channels” [0044]. Since the photoacoustic probe can work as an intravascular probe, the photoacoustic endoscope images microvasculature within a tissue.);
“providing an fsOR-PAE endoscope comprising a scanning mirror and an ultrasonic transducer housed within an elongate housing, and a pulsed laser source, the pulsed laser source and the ultrasonic transducer coupled to the scanning mirror” (“FIG. 1 is a schematic illustration of a general concept of a scanning mechanism and system configuration of a reflection-mode photoacoustic endoscope. In the exemplary embodiment, the endoscope includes an illumination unit 103 that provides light illumination of a target area, a mechanical scanning unit employing a scanning mirror 115, and a signal detection unit that includes an ultrasonic transducer 105 and an acoustic lens 104” [0047]. Therefore, during the method of FIG. 11, an fsOR-PAE endoscope comprising a scanning mirror (i.e. 115), and an ultrasonic transducer (i.e. 105) within an elongate housing (i.e. catheter body containing 102 and 108) and a pulsed laser source (i.e. tunable laser 111), the pulsed laser source and the ultrasonic transducer coupled to the scanning mirror.);
“positioning the elongate housing within the tissue”; “producing a plurality of laser pulses through an imaging window formed within the housing to a plurality of focal spots within the tissue in a scanning pattern using the scanning mirror” (“FIG. 11 is a flowchart illustrating an exemplary endoscope scanning method using the photoacoustic endoscope concept described above. Referring to FIGS. 1 and 2 and in the exemplary embodiment, a pulse is emitted 1101. The pulse may be a light pulse emitted by, for example, ultrasonic transducer 105. The pulse is then reflected 1102 by a rotatable mirror, such as mirror 115. More specifically, the pulse is reflected 1102 by the mirror 115 onto a target surface 114 of an object” [0066]. In order for the pulses to be emitted to the target surface 114 (i.e. see FIG. 1), the elongate housing (i.e. the catheter body 102, 108) must have been positioned within the tissue. Therefore, the method involves positioning the elongate housing within the tissue. 
Furthermore, regarding a plurality of laser pulses being produced through an imaging window, Wang discloses “One or more light pulses are guided from an external light source (e.g., a pulse laser) 111 through an optical fiber 113 via coupling optics 110 and the proximal end to the illumination unit 103 located at the distal end” [0047]. Furthermore, as shown in FIG. 1, the light is passed through the imaging window 116. Therefore, the method involves producing a plurality of laser pulses through an imaging window formed within the housing to a plurality of focal spots within the tissue in a scanning pattern using the scanning mirror.).
“receiving and directing a plurality of photoacoustic signals produced at the plurality of focal spots to the ultrasonic transducer via the imaging window”, “detecting the plurality of photoacoustic signals using the ultrasonic transducer” (“The response signal is reflected 1103 by the mirror 115 to a signal detection unit that includes, for example, an acoustic lens 104 and an ultrasonic transducer 105. The signal detection unit generates 1104 an electronic signal based on the response signal and transmits the electronic signal to a data-acquisition system 205” [0067]. Therefore, the method involves receiving and directing a plurality of photoacoustic signals produced at the plurality of focal spots to the ultrasonic transducer via the imaging window and detecting the plurality of photoacoustic signals using the ultrasonic transducer.).
“transforming the plurality of detected photoacoustic signals into an image of the microvasculature” (“Finally, a data-analysis computer 207 generates 1105 an image based on the electronic signal, for display to an operator” [0067]. Therefore, the method involves transforming the plurality of detected photoacoustic signals into an image of the microvasculature.).
Regarding claim 13, Wang teaches “wherein directing the plurality of laser pulses in a scanning pattern comprises scanning in a sweep parallel to an endoscope axis” (“rotates the scanning mirror 115 instead to achieve scanning over the region of interest […] By repeating this process during the movement of the scanning mirror 115, a set of data for planar or volumetric imaging can be collected. […] Representatively, a B-scan image can be acquired through the rotational motion of the scanning mirror 115 like the conventional scanning mode of ultrasonographic endoscopes” [0047]. Furthermore, as shown in FIG. 1, the light being reflected from the scanning mirror to the target surface 114 of the subject (i.e. the subject being parallel to the endoscope shown in FIG. 1). Therefore, since the scanning mirror 115 rotates to scan over the region of interest, the method involves directing the plurality of laser pulses in a scanning pattern comprises scanning in a sweep parallel to an endoscope axis.).
Regarding claim 15, Wang teaches “wherein the scanning pattern further comprises scanning the imaging window in an azimuthal scanning pattern” (“FIG. 3, unlike a universal ultrasonographic endoscope employing an external driving force through a flexible shaft for rotating the scanning tip, is a schematic diagram of a photoacoustic endoscope that includes a micromotor 301 […] During the light illumination with optical fiber 305, the circumferential sector scanning is performed by the scanning mirror 307 that receives torque from the micromotor 301” [0052] and “Referring to FIGS. 1 and 2, and in the exemplary embodiment, a pulse is emitted 1101. […] The pulse is then reflected by a rotatable mirror, such as mirror 115. […] In some embodiments, the mirror 115 is rotated by a micromotor, such as micromotor 301 (shown in FIG. 3)” [0066]. Furthermore, Wang discloses “A volumetric image can be formed as a composition of serial B-scan images consecutively acquired during the linear motion of the scanning mirror 115. Here two kinds of scanning mode are supposable for the linear scanning. The first mode is to pull back the whole endoscope probe, which can be achieved manually or by a linear actuator 112 connected to the proximal end of the catheter body 108” [0047]. Therefore, the endoscope includes an actuator to rotate the scanning mirror 115. Therefore, since the scanning mirror 115 is rotated by a micromotor, such as micromotor 301, to scan over the region of interest (see [0047], FIG. 1, scanning the subject 114), the scanning pattern carried out by the endoscope of FIG. 1 comprises scanning the imaging window in an azimuthal scanning pattern.).
Regarding claim 17, Wang teaches “wherein transforming the plurality of detected photoacoustic signals further comprises reconstructing the plurality of detected photoacoustic signals into the image using a reconstruction method” (“The signal detection unit generates 104 an electronic signal based on the response signal and transmits the electronic signal to a data-acquisition system 205. Finally, a data-analysis computer 207 generates 1105 an image based on the electronic signal, for display to an operator” [0067]. In order for the image to be generated for display to an operator the method must have performed the step of transforming the plurality of detected photoacoustic signals comprising reconstructing the plurality of detecting photoacoustic signals into the image using a reconstruction method.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20110275890 A1 “Wang” as applied to claims 1-5, 8-13, 15, and 17 above, and further in view of Irisawa US 20150297092 A1 “Irisawa” and Zharov US 20180000351 A1 “Zharov”.
Regarding claims 6 and 16, Wang discloses all features of the invention as discussed with respect to claim 1, but does not teach “wherein the pulsed laser source is a fiber laser operating at a wavelength of about 532 nm and at a pulse repetition rate of about 500 kHz” (Claim 6) and “wherein the plurality of laser pulses are delivered at a wavelength of about 532 nm, at a pulse repetition rate of about 500 kHz, and at an optical fluence of less than about 17 mJ/cm2” (Claim 16).
Irisawa is within the same field of endeavor as the claimed invention because it relates to a generating a first photoacoustic image on the basis of the first photoacoustic waves (see [Abstract]).
Irisawa teaches “wherein the pulsed laser source is a fiber laser operating at a wavelength of about 532 nm […]” (Claim 6) and “wherein the plurality of laser pulses are delivered at a wavelength f about 532 nm” (Claim 16) (“The wavelength of laser light of the laser unit 13 may be different from that of the laser unit 16. […] Meanwhile, a laser light source having a wavelength of 1064 nm or 532 nm can be used as the laser unit 13 that is the first light source” [0112]. Therefore, the pulsed laser source is a fiber laser operating at a wavelength of about 532 nm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the endoscope of Wang to include the pulsed laser of Irisawa in order to perform photoacoustic imaging (see Irisawa: [0006]). A fiber laser operating at a wavelength of about 532 is one of a finite number of wavelengths which can be used to perform photoacoustic imaging with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of transmitting pulsed light to a tissue such that a photoacoustic waves are generated and converted into a photoacoustic image.
The combination of Wang and Irisawa does not teach that the pulsed laser source operates “at a pulse repetition rate of about 500 kHz” (Claims 6 and 16) and “at an optical fluence of less than about 17 mJ/cm2” (Claim 16).
Zharov is within the same field of endeavor as the claimed invention because it discloses a fractionated photoacoustic flow cytometry (PAFC) system and methods for the in vivo detection of target objects in biofluidic systems (e.g. blood, lymph, urine or cerebrospinal fluid) of a living organism (see [Abstract]).
Zharov teaches that the pulsed laser source operates “at a pulse repetition rate of about 500 kHz” (Claims 6 and 16) (“To minimize background signal from RBCs and simultaneously enhance PAFC’s ability to detect all target objects or cells throughout a vessel cross-section, ultrasound transducers with fast spatial (either mechanical and/or acoustic) scanning of the focal volume across vessels may also be used (FIG. 20) […]In various aspects, the fractionated acoustic system may include more than one spherical transducer. In this aspect, lasers with high pulse repetition rates up to 30-100 kHz and even 500 kHz may be required to collect many signals from moving target objects during one transducer scan” [0105]. Therefore, the laser is operated with a pulse repetition rate of 500 kHz to collect many signals from moving target objects during one transducer scan.);
“at an optical fluence of less than about 17 mJ/cm2” (Claim 16) (“In an aspect, the laser pulses may provide an energy fluence up to about 0.001 J/cm2 to about 100 J/cm2” [0111]. Therefore, the laser pulses provide an energy fluence up to about 1 mJ/cm2 (i.e. 0.001 J/cm2) to about 100 J/cm2, and values less than 17 mJ/cm2 are included within this range, the pulsed laser is operated at an optical fluence of less than about 17 mJ/cm2.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Wang and Irisawa to include the pulsed laser being operated at a pulse repetition rate of about 500 kHz and at an optical fluence of less than about 17 mJ/cm2 as disclosed in Zharov in order to collect many signals from moving target objects (see Zharov: [0105]. Operating a laser at a pulse repetition rate of 500 kHz and an optical fluence of less than about 17 mJ/cm2 is one of a finite number of techniques which can be used to collect signals from a moving target object with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of operating the laser such that signals from a moving target object (i.e. such as from a vessel cross-section) can be obtained. 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20110275890 A1 “Wang”, Irisawa US 20150297092 A1 “Irisawa” and Zharov US 20180000351 A1 “Zharov” as applied to claims 6 and 16 above, and further in view of Knox et al. US 20120310223 A1 “Knox”.
Regarding claim 7, the combination of Wang and Irisawa includes all features of the invention as claimed, as detailed above with respect to claim 6, but does not teach “to limit optical fluence of the pulsed laser source to less than about 17 mJ/cm2“.
Zharov teaches “to limit optical fluence of the pulsed laser source to less than about 17 mJ/cm2“ (“In an aspect, the laser pulses may provide an energy fluence up to about 0.001 J/cm2 to about 100 J/cm2” [0111]. Therefore, the laser pulses provide an energy fluence up to about 1 mJ/cm2 (i.e. 0.001 J/cm2) to about 100 J/cm2, and values less than 17 mJ/cm2 are included within this range, the pulsed laser is operated at an optical fluence of less than about 17 mJ/cm2.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Wang and Irisawa to include the pulsed laser being operated at a pulse repetition rate of about 500 kHz and at an optical fluence of less than about 17 mJ/cm2 as disclosed in Zharov in order to collect many signals from moving target objects (see Zharov: [0105]. Operating a laser at a pulse repetition rate of 500 kHz and an optical fluence of less than about 17 mJ/cm2 is one of a finite number of techniques which can be used to collect signals from a moving target object with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of operating the laser such that signals from a moving target object (i.e. such as from a vessel cross-section) can be obtained. 
The combination of Wang, Irisawa, and Zharov does not teach “further comprising a variable neutral density filter”.
Knox is within the same field of endeavor as the claimed invention because it includes a laser which provides laser pulses to a portion of a patient’s body (see [Abstract]). 
Knox teaches “further comprising a variable neutral density filter” (“A continuously variable, metallic, neutral density filter was inserted into the optical path and used to adjust the incident laser power onto each car cornea piece” [0136]. Therefore, since the variable neutral density filter is added to the system to adjust the incident laser power, the variable neutral density filter limits the optical fluence of the pulsed laser source.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Wang, Irisawa and Zharov so as to include a variable neutral density filter as disclosed in Knox and limiting the optical fluence of the pulsed laser source to less than about 17 mJ/cm2 as disclosed in Zharov in order to limit the energy provided to the subject such that damage is avoided (see Knox: [0012]). A variable neutral density filter is one of a finite number of devices which can be used to limit optical fluence and incident laser power with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of limiting optical fluence such that damage to the subject’s tissue is minimized.
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 20110275890 A1 “Wang” as applied to claims 1-5, 8-13, 15, and 17 above, and further in view of Suzuki US 20160058294 A1 “Suzuki”.
Regarding claim 18, Wang discloses all features of the invention as discussed with respect to claim 12, but does not teach “wherein the reconstruction method comprises a back-propagation reconstruction method”.
Suzuki is within the same field of endeavor as the claimed invention because it discloses a control unit which “receives the photoacoustic signal and performs processing such as amplification, A/D conversion, signal processing and image reconstruction” [0048].
Suzuki teaches “wherein the reconstruction method comprises a back-propagation reconstruction method” (“Reference numeral 124 denotes a circuit that applies image reconstruction processing and rendering processing to the photoacoustic signal data stored in the memory 126. […] For the image reconstruction, a publicly-known algorithm such as a universal back propagation (UBP) method is used” [0052]. Therefore, a back-propagation reconstruction method is used to perform image reconstruction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Wang to include performing image reconstruction using back-propagation as disclosed in Suzuki in order to generate photoacoustic images. A back-propagation method is one of a finite number of techniques which can be used to reconstruct an image with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of reconstructing a photoacoustic image.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793